— In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Dutchess County (Delaney, J.), dated September 8, 1981, which denied her motion to strike defendant’s answer or compel discovery, and granted defendant’s cross motion to compel plaintiff to submit to an examination before trial. Order modified, on the law, by deleting the provision which denied plaintiff’s motion and substituting a provision granting plaintiff’s motion to the extent of striking defendant’s answer unless the defendant shall furnish plaintiff with copies of the requested insurance documents and pay to the attorneys for the plaintiff the sum of $250 because of its failure to respond to plaintiff’s demand. As so modified, order affirmed, with $50 costs and disbursements payable to plaintiff. Defendant’s time to furnish copies of the policies and to pay the $250 is extended until 20 days after service upon it of a copy of the order to be made hereon, with notice of entry. Upon such compliance, the examination before trial of plaintiff may proceed at the place designated in the order under review, at a time to be fixed in a written notice of not less than 10 days, to be given by defendant, or at such other time and place as the parties may agree. Under the circumstances presented, plaintiff’s motion should have been granted to the extent indicated. Damiani, J. P., Titone, Lazer and Gibbons, JJ., concur.